DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faccia (5,294,064).
Regarding claim 1, Faccia discloses a material discharge system comprising: 
a rotating member (items 2A) disposed within a holding container (items 4 and 7), the holding container comprising a continuous side wall (side wall of 4, the Examiner notes the construction of continuous based on figures 5A and 5 means effectively connected to since the language is used to describe an assembly of components) and floor (base of 4), the rotating member having a central hub (central portion of 2A) and a plurality of arms (cutters of 2A, shown in figure 1) that extend radially and transversely away from the central hub to an inner surface of the side wall of the holding container leaving a space to permit rotation of the rotating member about a vertical axis without interference from the holding container (shown in figure 1, the arms do not touch the sidewall), the arms of the rotating member being disposed above the floor (arms are clearly shown above floor in figure 1); and

	Regarding claim 2, Faccia further discloses wherein the central hub has a shape selected from a group consisting of circular, a plurality of trapezoidal, off-set trapezoidal, and starfish (appears to be a central circular shaft).
	Regarding claim 3, Faccia further discloses wherein the discharge opening extends outwardly and transversely (opening extends outwardly since it dispenses material, also the opening is transverse relative to several components).
	Regarding claim 13, Faccia further discloses wherein the discharge opening is formed in a continuous wall of the holding container to expel material from the holding container (connected portions are continuous, equivalent to lower portion of 46 connecting to 40 in figure 5A of instant application).
	Regarding claim 14, Faccia further discloses wherein at least a portion of the discharge conveyor is below the rotating member (lower tip of 9 appears lower than lowest point of rotating member).
	Regarding claim 15, Faccia discloses as noted above the limitations of claim 15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752